Citation Nr: 9905231	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-33 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date prior to March 25, 1994 for 
a 100 percent disability rating for paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating action issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied the assignment of an effective date prior 
to June 8, 1994 for the grant of a 100 percent evaluation for 
a psychiatric disorder.

Subsequently, in an October 1997 rating action, the RO 
assigned an effective date of March 25, 1994, for the grant 
of a 100 percent evaluation for a psychiatric disorder.  The 
RO determined that clear and unmistakable error was shown in 
a June 1994 rating action which failed to consider a VA 
examination report dated on March 25, 1994 in conjunction 
with the claim for an increased evaluation for the veteran's 
psychiatric disorder, and found that the March 1994 
examination report constituted an informal claim for an 
increased evaluation.

In accordance with the veteran's request, a Board hearing was 
held in August 1998.  A transcript of that hearing is of 
record and no additional evidence was submitted at the 
hearing.


FINDINGS OF FACT

1.  The veteran filed his original claim of entitlement to 
service connection for a psychiatric disorder in March 1990.  
In a September 1990 rating action, the RO granted service 
connection for schizophrenia and a noncompensable evaluation 
was assigned. 

2.  The veteran submitted a claim for an increased evaluation 
in June 1991.  By rating action of September 1991, the RO 
granted a 10 percent evaluation for the psychiatric disorder.  
The veteran appealed that decision. 

3.  In a March 1994 Board decision, a 50 percent evaluation 
for the psychiatric disorder was granted.  The Board's 
decision was implemented by an April 1994 rating action.

4.  In April 1994, the RO received several VA examination 
reports, including a report of a psychiatric examination 
conducted on March 25, 1994.  This examination report was not 
of record at the time of the March 1994 Board decision, and 
was not subsequently considered by the RO in either the April 
1994 rating action or in a June 1994 rating action in which 
the RO adjudicated only the issue of entitlement to 
nonservice-connected pension benefits. 

5.  On June 8, 1994, the veteran filed a claim for an 
evaluation in excess of 50 percent for his psychiatric 
disability.

6.  In a January 1997 Board decision, a 100 percent 
evaluation was granted for the veteran's psychiatric 
disorder.  

7.  In a February 1997 rating action implementing the Board's 
January 1997 decision, an effective date of June 8, 1994 was 
initially assigned for the grant of a 100 percent evaluation 
for the veteran's psychiatric disorder.  An effective date 
prior to June 8, 1994 for the grant of the 100 percent 
evaluation for a psychiatric disorder was denied in an April 
1997 rating action.  The April 1997 rating action was 
appealed.  

8.  In an October 1997 rating action, the RO determined that 
clear and unmistakable error was shown in a June 1994 rating 
action which failed to consider the VA examination report of 
March 25, 1994 in conjunction with the claim for an increased 
evaluation for his psychiatric disorder.  The RO assigned an 
effective date of March 25, 1994 for the grant of a 100 
percent evaluation for a psychiatric disorder, based on a 
finding that the examination report constituted an informal 
claim for an increased evaluation. 

9.  It was not factually ascertainable that the veteran's 
service connected psychiatric disorder met the schedular 
criteria for a 100 percent disability evaluation prior to 
March 25, 1994.  


CONCLUSION OF LAW

The assignment of an effective date prior to March 25, 1994 
for the award of a 100 percent schedular rating for a 
psychiatric disorder is not warranted.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. §§ 3.155, 3.157, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an effective date prior to March 
25, 1994 should be assigned for the grant of a 100 percent 
evaluation for a psychiatric disorder.  He maintains that the 
proper effective date for the increased disability rating 
should be December 1, 1991, the date upon which it is 
maintained that the veteran initially filed a claim for an 
increased evaluation.

Factual Background

The service medical records reflected that the veteran was 
discharged from service in August 1969 due to a disability 
characterized as paranoid type schizophrenic reaction.  

The veteran filed his original claim of entitlement to 
service connection for a psychiatric disability in March 
1990.  A VA examination was conducted in August 1990, at 
which time a diagnosis of paranoid type schizophrenia, in 
remission, was made.  By rating action of September 1990, 
service connection was granted for schizophrenia, for which a 
noncompensable evaluation was assigned from March 1990, the 
date of receipt of the claim.

In June 1991, the veteran filed a claim for a compensable 
evaluation for his psychiatric disorder.  A VA examination 
was conducted in August 1991 at which time a diagnosis of 
chronic paranoid type schizophrenia was made.  The veteran's 
social impairment was described as severe and his industrial 
impairment was described as moderate to severe.  

By rating action of September 1991, a 10 percent evaluation 
was granted for the veteran's psychiatric disorder.  A Notice 
of Disagreement was filed as to the assigned disability 
evaluation in November 1991.  A Statement of the Case was 
issued in December 1991.  A substantive appeal was filed in 
December 1991.  

The veteran presented testimony at a hearing held at the RO 
in February 1992.  Additional evidence consisting of VA 
outpatient treatment records dated in January and February 
1992 was also submitted at the hearing.  An increased 
evaluation was denied by a hearing officer in April 1992.

The veteran provided testimony at a second RO hearing held in 
July 1992.  At that time he testified that he had not worked 
since November 1991.  In an August 1992 RO decision, a 
hearing officer granted a 30 percent evaluation, which was 
implemented in an August 1992 rating action.  In December 
1992, the veteran's representative submitted a statement 
indicating that the veteran wished to pursue an evaluation in 
excess of 30 percent for his psychiatric condition. 

On March 31, 1993, a VA hospitalization summary was received 
which showed that the veteran had been hospitalized from 
March 15, 1993 to March 17, 1993.  He was treated for 
paranoid schizophrenia and for an increase in persecutory 
delusions.  Mental status examination revealed a recent 
history of auditory hallucinations.  There was no evidence of 
suicidal or homicidal ideation.  Memory was intact.  It was 
opined that the veteran was not employable at the time of the 
hospitalization.  A diagnosis of chronic paranoid 
schizophrenia was made and a global assessment of functioning 
score of 10 was assigned upon admission, which was increased 
to 80 upon discharge.  In an April 1993 rating action, the RO 
denied an evaluation in excess of 30 percent for the 
veteran's psychiatric disorder.  

In a March 28, 1994 decision, the Board granted a 50 percent 
evaluation for the veteran's psychiatric disorder.  

The record reflects that on March 22, 1994, VA outpatient 
records dated from January 1993 to March 1994 had been 
received by the RO.  The records reflected that the veteran 
was treated for paranoid ideations from January to March 
1994.  A record dated in January 1994 indicated that he had 
been laid off from his job.  A note dated in February 1994 
reflected that the veteran was going to be scheduled to 
undergo a psychiatric assessment to measure his 
employability.  An evaluation was scheduled for March 4, 
1994, but the record reflects that the veteran did not report 
for it.  This evidence was apparently not associated with the 
record at the time of the Board's review of the case in March 
1998. 

A narrative report of a VA vocational rehabilitation 
counseling record dated on March 8, 1994 was also added to 
the file.  The record indicated that the veteran had been 
employed working with a construction company where he worked 
approximately 12 hours a day from August to October 1993.  
The report indicated that the veteran left due to his 
psychiatric disability, specifically symptoms which included: 
sleep problems, hallucinations, anger and paranoia towards 
co-workers.  The psychologist indicated that it was not 
reasonably feasible for the veteran to achieve vocational 
rehabilitation.  It was noted that he seemed to be doing well 
and was under better emotional control as compared to 
previous meeting, which was believed to be due to treatment 
which he was receiving and medication which he was taking.  
Again, this evidence was apparently not associated with the 
record at the time of the Board's review of the case in March 
1998

The VA outpatient records dated in 1993 and 1994 and the 
vocational rehabilitation assessment conducted in March 1994 
were considered by the RO in an April 1994 rating action in 
which the RO implemented the Board's March 1994 decision and 
assigned a 50 percent evaluation for schizophrenia, effective 
from March 1990.  

The record also reflects that on April 29, 1994, the RO 
received several VA examination reports included the report 
of a VA psychiatric examination which was conducted on March 
25, 1998.  Again this evidence was not associated with the 
record at the time of the Board's review of the case in March 
1998.  The examination report reflected that a diagnosis of 
paranoid schizophrenia was made and that the veteran's 
industrial impairment was severe and that his social 
impairment was moderately severe.  

Also received on April 29, 1994 was a consultative 
examination conducted in March 1993 by a private licensed 
psychologist for Social Security purposes.  The evaluation 
reflected that the veteran was within the average range in 
intellectual functioning based upon test results and that he 
possessed independent self-care and living skills.  There was 
evidence of a paranoid though process.  It was commented that 
despite the veteran's impairments, it appeared that he was 
able to perform work-related activities such as understanding 
and carrying out instructions but that he experienced some 
difficulty retaining new information.  It was noted that he 
possessed the social and interpersonal skills necessary to 
respond appropriately to supervision and co-workers, but that 
due to severe paranoia, it was unlikely that he would 
interact well with others.  Axis I diagnoses of chronic 
paranoid schizophrenia and alcohol dependence in partial 
remission, were made.  A global assessment of functioning 
score of 30 was assigned.  

On June 8, 1994, a claim for an increased evaluation for the 
veteran's psychiatric disorder was received.  Also submitted 
at that time was correspondence from the RO to the veteran 
dated on March 10, 1994 in which he was notified of the 
denial of vocational rehabilitation benefits.  VA medical 
records dated from March 1993 to May 1994 were also 
submitted.  Included therein were discharge instructions 
following the veteran's March 1993 hospitalization in which 
the veteran's employment status was described as 
"unemployable."  Records dated in March and April 1994 
reflected that the veteran was treated for his paranoia.

In a rating action dated on June 23, 1994, the RO addressed 
the issue of entitlement to non-service connected pension 
benefits, granting such benefits.  The VA psychiatric 
examination which was conducted in March 1994 was considered 
in making that determination.  However, the Board notes that 
the issue of entitlement to an increased evaluation for the 
psychiatric disability was not reconsidered based upon the 
additional evidence which had been added to the record, 
specifically in the form of the March 1994 VA examination. 

In a November 1994 rating action, an evaluation in excess of 
50 percent for the veteran's psychiatric disorder was denied.  
In that decision the VA outpatient treatment reports dated 
from March 1993 to April 1994, the VA vocational 
rehabilitation and counseling report dated in March 1994, and 
the report of a private psychologist dated in March 1993 were 
all considered.  However, it does not appear that the VA 
examination report of March 1994 was considered.  A Notice of 
Disagreement as to that decision was filed in December 1994.  
A Statement of the Case was issued in December 1994.  A 
substantive appeal was received in January 1995.

The veteran and a friend presented testimony at a hearing 
held at the RO in March 1995.  An evaluation in excess of 50 
percent was denied by a hearing officer in January 1996.

Thereafter, a claim for an increased evaluation was received 
in June 1996 at which time a 100 percent evaluation was 
requested for the veteran's psychiatric disorder.  

The case came before the Board in January 1997 at which time 
a 100 percent evaluation was granted for the veteran's 
psychiatric disorder.  The Board's decision was implemented 
in a February 1997 rating action in which an effective date 
of June 8, 1994 was assigned for the grant of the 100 percent 
evaluation.

In March 1997, the veteran filed a Notice of Disagreement 
with the assigned effective date.  He argued that the 
effective date should be in August 1969, when he was 
discharged from service, or from November 1, 1991.

In an April 1997 rating decision, the RO denied an effective 
date prior to June 8, 1994 for the grant of a 100 percent 
evaluation for the veteran's psychiatric condition.  A Notice 
of Disagreement as to that decision was filed in July 1997.  
A Statement of the Case was issued in July 1997.  A 
substantive appeal was filed in September 1997.

In an October 1997 rating action, the RO determined that 
clear and unmistakable error was shown in a June 1994 rating 
action because the VA examination report dated in March 25, 
1994 constituted an informal claim under the provisions of 
38 C.F.R. § 3.157.  Accordingly, an effective date of March 
25, 1994 was granted for the assignment of a 100 percent 
evaluation for the veteran's psychiatric disorder.

The veteran presented testimony at a Board hearing held in 
August 1998.  The veteran testified that he had briefly been 
employed from August 1993 to October 1993 directing traffic 
for a construction company, but indicated that this work was 
not steady, and that he eventually just walked off the job.  

Applicable Law and Regulations

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  
See 38 C.F.R. § 3.400(o)(1) (1998).  An exception to that 
rule applies, however, under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that regard, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 1991).  See 38 C.F.R. § 
3.400(o)(2) (1996); Harper v. Brown, 10 Vet. App. 125 (1997).  
The term "increase" as used in 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400 means an increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511 (1997).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit. 38 C.F.R. §§ 3.1(p); 
3.155 (1998).  The regulation which governs informal claims, 
38 C.F.R. § 3.155 (1998), provides as follows: (a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it (the formal claim) will be 
considered filed as of the date of receipt of the informal 
claim.

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of 1 year prior to the date of receipt of the report.  
38 C.F.R. § 3.157 (1998).  As to reports prepared by VA or 
the uniformed services, the date of receipt of such a claim 
is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1).  For reports 
prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. §  3.157(b).

Analysis

In a January 1997 Board decision, a 100 percent evaluation 
was granted for the veteran's psychiatric disorder.  In a 
February 1997 rating action implementing that decision, the 
RO assigned an effective date of June 8, 1994 for the grant 
of a 100 percent evaluation for the veteran's psychiatric 
disability.  In an October 1997 rating action, the RO 
determined that the March 1994 VA examination report 
constituted an informal claim for an increased evaluation 
under the provisions of 38 C.F.R. § 3.157 and that an 
effective date of March 25, 1994 was warranted for the grant 
of a 100 percent evaluation for the veteran's psychiatric 
disorder.  


The veteran has argued that the proper effective date for the 
100 percent evaluation for his psychiatric disorder, 
currently characterized as paranoid schizophrenia, should be 
as of the date of his discharge from service in August 1969, 
or from November 1991, when the veteran reports that he 
appeared at the RO in Togus, Maine, requesting an increased 
evaluation.

In determining the appropriate effective date, the date upon 
which a claim for an  increased rating was received must 
initially be determined.  The Board notes that somewhat 
complicating that matter is the fact that in March 28, 1994, 
the Board issued a decision in which a 50 percent evaluation 
was granted for the veteran's psychiatric disorder.  Board 
decisions are considered final and may not be revised in the 
absence of clear and unmistakable error.  38 U.S.C.A. § 7104.  
In this case, the veteran has made no allegations of clear 
and unmistakable error in the Board's March 1994 decision.  
Since the Board's March 28, 1994 decision is final, any later 
increased rating must be based on a later claim and, if the 
claim is granted (as occurred subsequently when the Board 
granted a 100 percent rating in a January 1997 decision), the 
effective date for the increase may not be set based on 
evidence considered in the prior final decision.  See Hazan 
v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. 
App. 125 (1997).  

In this case, a special situation was presented which allowed 
for determination that an informal claim was filed on March 
25, 1994, which was three days prior to the date of the final 
Board decision rendered on March 28, 1994, based on the 
determination of the RO that clear and unmistakable error 
existed in a June 1994 rating action.  The finding of clear 
and unmistakable error was based upon a finding that the RO 
failed to consider evidence in the form of a March 25, 1994 
VA examination report which was received shortly after the 
March 1994 Board decision was rendered.  

Accordingly, the Board must determine whether a formal or 
informal claim for an increased disability rating was 
received prior to March 25, 1994.  Clearly, a formal claim 
for increase following the March 1994 Board decision was not 
received prior to June 8, 1994.  Furthermore, neither the 
March 8, 1994 vocational rehabilitation counseling record or 
the VA outpatient records received in March 1994 meet the 
requirements of an informal claim under 38 C.F.R. § 3.157, 
since neither is a VA examination or hospitalization report.  
The Board also notes that the private hospitalization report 
received in March 1993 was considered by the RO in an April 
1993 rating action.  That rating action and the evidence used 
in making that determination were subsumed by the Board's 
March 1994 decision, and accordingly that report does not 
constitute an informal claim.  38 C.F.R. § 20.1104.  In 
summary, the Board is unable identify any claim for an 
increased evaluation either formal or informal, which was 
filed prior to March 25, 1994.  38 C.F.R. §§ 3.155, 3.157 
(1998).

Inasmuch as it has been determined that the VA examination 
report dated March 25, 1994 constituted an informal claim for 
increase under 38 C.F.R. § 3.157, the date of receipt of the 
report is deemed to be the date of the examination, March 25, 
1994.  In addition, under the provisions of 38 C.F.R. 
§ 3.157, acceptance of a report of examination as a claim for 
increase is subject to the payment of retroactive benefits 
from the date of a report or for a period of 1 year prior to 
the date of receipt of the report.  Furthermore, the 
provisions of 38 C.F.R. § 3.155 state that upon receipt of an 
informal claim, if a formal claim is received within 1 year 
from the date it was sent to the claimant, it (the formal 
claim) will be considered filed as of the date of receipt of 
the informal claim.  In this case, a formal claim for an 
increased evaluation was received on June 8, 1994, within a 
year of receipt of the informal claim.  Accordingly, under 
38 C.F.R. § 3.155, the date of the filing of the formal claim 
is deemed to be on March 25, 1994, the same as the date of 
receipt of the informal claim.  

Having established March 25, 1994 as the date of the claim 
for increase, under the provisions of 38 C.F.R. § 3.400 the 
Board must review the evidence of record in order to 
determine whether an ascertainable increase in disability 
occurred during the period from March 25, 1993 to March 25, 
1994; that is, whether the evidence establishes that the 
veteran's psychiatric disability was shown to be of such 
severity as to meet the criteria for a 100 percent evaluation 
during that time period.  38 U.S.C.A. § 5110(b)(2) (West 
1991); 38 C.F.R. § 3.400(o)(2) (1998); Hazan v. Gober, 10 
Vet. App. 511 (1997).  In doing so, the Board must consider 
that evidence which was not previously reviewed by the Board 
in its March 1994 decision, since under the decision on the 
Hazan case, an appellant is collaterally estopped from 
relitigating the same issue based upon the same evidence.  
See Hazan v. Gober, 10 Vet. App. 511, 521 (1997).  However, 
the Court in Hazan, in addition to discussing the application 
of estoppel in such claims, also held that after a well 
grounded claim for increase is submitted, all the evidence, 
not just evidence not previously considered, must be reviewed 
to determine the appropriate effective date.  Id at 520-21.  

In order for an earlier effective date to be warranted for 
the grant of a 100 percent evaluation for his psychiatric 
disorder, the evidence must reflect that schedular criteria 
for a 100 percent evaluation were met in the year immediately 
prior to March 25, 1994.  The veteran's psychiatric disorder 
has been evaluated under 38 C.F.R. § 4.132, Diagnostic Code 
9203 since service connection was initially established for 
his disorder in 1990.  Under that Diagnostic Code, a 100 
percent disability rating was warranted if the following 
criteria were met: when there were active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  38 C.F.R. § 4.132 Diagnostic Code (DC) 9203 
(1994). 

The pertinent evidence includes a VA hospitalization summary 
received on March 31, 1993, which showed that the veteran had 
been hospitalized from March 15, 1993 to March 17, 1993.  
Initially, the Board notes that this evidence was clearly of 
record at the time of the Board's 1994 decision, as shown by 
the fact that the evidence was considered even prior to the 
Board's 1994 decision in an April 1993 rating action.  When a 
determination of the RO is affirmed by the Board, such 
determination is subsumed by the final appellate decision.  
See 38 C.F.R. § 20.1104 (1997).  Accordingly, under Hazan, 
since this evidence was considered prior to and in 
conjunction with the Board's March 1994 decision, such 
evidence could not form the basis for an earlier effective 
date.  

Moreover, the findings made during the March 1993 
hospitalization did not reflect that the criteria for a 100 
percent evaluation were met at that time.  The evidence did 
not reveal that veteran demonstrated active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  In fact, upon discharge from his 
hospitalization, the veteran's global assessment of 
functioning score was raised to 80 from the score of 10 which 
had been assigned upon admission.   The Board notes that even 
had the veteran met the criteria for a 100 percent evaluation 
during the VA hospitalization from March 15 to March 17, 
1993, that increase would have been factually ascertainable 
more than a year prior to March 25, 1994 and accordingly, 
such evidence could not form the basis for an earlier 
effective date.  38 C.F.R. § 3.400.

The Board has also considered evidence consisting of VA 
outpatient treatment records dated from January 1993 to March 
1994, which were received on March 22, 1994 and a VA 
vocational rehabilitation record, dated on March 8, 1994.  
The VA outpatient records contained insufficient information 
pertaining to the severity of the veteran's psychiatric 
disorder and his employability, and therefore provide no 
basis for a determination that there was an ascertainable 
increase in the severity of his psychiatric disorder to the 
extent that a 100 percent evaluation was warranted.  

The VA vocational rehabilitation counseling record dated 
March 8, 1994 did not indicate that the veteran was 
unemployable, only that it was not reasonably feasible for 
the veteran to achieve vocational rehabilitation at that 
time.  In fact, it was mentioned therein that the veteran had 
been employed from August to October 1993.  Further, the 
record indicated that the veteran seemed to be doing well and 
was under better emotional control than he had previously 
been.  Such a finding is inconsistent with the criteria for a 
100 percent evaluation which provide for manifestations which 
include totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
though or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Again inasmuch as the criteria for a 
100 percent evaluation were not met as shown by this 
evidence, this evidence does not support a finding that a 
factually ascertainable increase disability occurred as of 
March 8, 1994.  

The remainder of the evidence of record has also been 
reviewed; however, the Board has not identified any evidence 
which indicates that the criteria for a 100 percent 
evaluation were met during the one year period prior March 
25, 1994.  The effective date of an increased evaluation is 
the date of filing of a claim for increase where evidence of 
record did not show an increase in severity during the one 
year period prior to the request for increase.  See Scott v. 
Brown, 7 Vet. App. 184, 189 (1994), 38 C.F.R. 3.400(o)(2).  
Accordingly, in this case an effective date of March 25, 
1994, the date of the claim for increase, has been properly 
assigned.  

The Board notes that the veteran has specifically contended 
that an effective date of August 1969 was warranted for the 
grant of a 100 percent evaluation for his psychiatric 
disorder.  Initially, the Board notes that it is clear that 
under the regulations that an effective date may not be 
assigned prior to March 1990, when the original claim for 
entitlement to service connection for a psychiatric disorder 
was filed.  The date of entitlement to an award of service 
connection is the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (1997).  The 
record does not disclose, and the veteran does not contend, 
that he submitted a claim of entitlement to service 
connection for a psychiatric disorder, either formal or 
informal, within the following his separation from service or 
even before March 1990.  Accordingly, an effective date of 
August 1969 could not even be assigned for the grant of 
service connection for a psychiatric disorder, much less for 
a 100 percent evaluation for that such a disorder, since 
clearly no claim for such benefits was filed at any time 
between the veteran's discharge from service and March 1990.  

The veteran has also contended that the proper effective date 
for the grant of a 100 percent evaluation for his psychiatric 
disorder is November 1991.  He maintains that he appeared at 
the RO in November 1991 at which time he requested an 
increased evaluation for his psychiatric disorder.  However, 
the Board has searched the record and has been unable to find 
a claim for an increased rating, formal or informal, filed in 
November 1991.  Even if could be assumed that the veteran 
attempted to file a claim in November 1991, despite the lack 
of corroborative evidence, there is no evidence in the record 
which specifically identified "the benefit sought" as is 
required by 38 C.F.R. § 3.155.  See Dunson v. Brown, 4 Vet. 
App. 327, 330 (1993).

The Board notes that the record does reflect that a formal 
claim for an increased evaluation was filed in June 1991, 
which was followed by a September 1991 rating action in which 
a 10 percent evaluation was granted.  A Notice of 
Disagreement with the 10 percent evaluation was filed in 
November 1991 which was followed by a substantive appeal 
filed in December 1991. 

Even had the veteran filed a claim in November 1991, such 
would not provide the basis for an effective date for the 
grant of a 100 percent evaluation for a psychiatric 
disability, because that claim was followed by a final Board 
decision dated in March 1994.  The Board's decision in March 
1994 became final under the provisions of 38 U.S.C.A.§ 7104.  
Therefore, all rating actions dated prior to the Board's 
March 1994 determination were subsumed by that final 
appellate decision, and the effective date for any later 
increase must be determined in relation to a new claim for 
increase.  See 38 C.F.R. §§ 20.1104 (1997); Hazan v. Gober, 
10 Vet. App. 511 (1997).

Based on a review of all the evidence, the Board concludes 
that it is not factually ascertainable that the veteran's 
psychiatric disability met the criteria for a 100 percent 
disability evaluation under Diagnostic Code 9203 at any time 
within the year preceding the March 25, 1994 claim for an 
increased rating.  Thus, an evaluation of 100 percent for the 
psychiatric disorder may be assigned no earlier than the date 
of the claim, March 25, 1994, the currently assigned 
effective date.  38 C.F.R. §§ 3.155, 3.157, 3.400.  In 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held 
that in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  Accordingly, the Board finds that an earlier 
effective date must be denied.

Additional Matters

The Board has carefully examined the record in order to 
determine whether there may be an inferred claim of clear and 
unmistakable error (CUE) in the veteran's contentions.  See 
38 C.F.R. § 3.105(a); Douglas v. Derwinski, 2 Vet. App. 103, 
109 (1992).  The Board has been unable to identify such a 
claim.  The veteran's appeal to the Board and subsequent 
presentations from his representative do not allege CUE.  The 
Board notes that this case is unlike Johnston v. Brown, 10 
Vet. App. 80 (1997).  In Johnston, a earlier effective date 
claim based on CUE had been specifically raised by the 
appellant.  See Johnston, 10 Vet. App. at 82, 86.  A CUE 
claim has been not raised by this veteran.  The Board further 
notes that, even if a CUE claim could be inferred, the Board 
would be without jurisdiction to adjudicate it, in the 
absence of a duly filed appeal.  See Johnston, 10 Vet. App. 
at 90 (Steinberg, J., concurring).


ORDER

The claim of entitlement to an earlier effective prior to 
March 25, 1994 for a 100 percent disability rating for a 
psychiatric disorder is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals









CONTINUED ON NEXT PAGE

 Department of Veterans Affairs

